Citation Nr: 0605145	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye 
injury.

3.  Entitlement to service connection for brain disease due 
to trauma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  With respect to the claims not remanded herein, all 
relevant evidence necessary for fair disposition of the 
veteran's appeal has been obtained.

2.  The veteran does not currently have a bilateral eye 
injury or brain disease due to trauma. 


CONCLUSION OF LAW

A bilateral eye injury and brain disease due to trauma were 
not incurred during active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).
A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
November 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statement of the case.  
Pelegrini, 18 Vet. App. at 121.  

Also, the November 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would make 
reasonable attempts to obtain records in the custody of a 
Federal agency and that while the RO would assist the veteran 
in obtaining other records that it was the veteran's 
responsibility to obtain them.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records.  At the veteran's request, 
the RO obtained medical records from the VA Medical center 
and Dr. Odgers, Dr.  Raj, Dr. Summy, Dr. Haas, Dr. Winans,  
Dr. Gray,  Bridgeway Hospital, Pinnacle Point Hospital, 
Millwood Hospital, Baylor All Saints Medical Center, and the 
Social Security Administration (SSA).  The veteran identified 
a number of private physicians in several pieces of 
correspondence to the RO.  In response to the veteran's 
correspondence, the RO sent him a number of VA 21-4142 
release forms for him to fill out and return to the RO in 
furtherance of obtaining private records.  For every 21-4142 
that the veteran filled out, the RO obtained the medical 
records relative thereto.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  A medical examination is not warranted under the 
circumstances because, as discussed below, the record lacks 
evidence that the veteran has a current bilateral eye injury 
or brain disease due to trauma.

As such, with respect to the claims not remanded herein, VA 
has fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required 
pursuant to the VCAA with respect to these claims.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

Bilateral Eye Injury

Service connection is not warranted for a bilateral eye 
injury.  There is no indication of any bilateral eye injury 
in the veteran's service medical records.  At separation, the 
veteran's eyesight was indicated to be 20/20.  Likewise, 
there is no competent medical evidence of record that 
discloses a current bilateral eye disorder.  Accordingly, 
service connection cannot be established because there is no 
credible evidence of in-service injury and no present eye 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

Brain Disease Due to Trauma

Service connection cannot be established for brain disease 
due to trauma.  At induction, the veteran reported a history 
of occipital headaches.  Service medical records are silent 
for complaints of a head injury.  Likewise, the veteran's 
separation examination is silent with respect to treatment 
for a head injury.  Rather, the evidence establishes that the 
veteran first suffered a concussion in 1999, when he fell off 
of a ladder.  At examination in June and July 2004 with Dr. 
Odgers, it was found that there was no evidence to suggest 
organic brain syndrome, and thus a present disability caused 
by a concussion.  Accordingly, service connection is not 
warranted because there is no credible evidence of in-service 
head injury and no present brain disorder.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

ORDER

1.  Entitlement to service connection for bilateral eye 
injury is denied. 

2.  Entitlement to service connection for brain disease due 
to trauma is denied.  


REMAND

The veteran claims that he has PTSD as a result of his duty 
on board the U.S.S. Ranger from March 16, 1967 to October 8, 
1969.  He asserts experiencing several traumatic events, 
namely the following:  1) Witnessing series of deadly plane 
crashes by fellow U.S. servicemen on the U.S.S. Ranger while 
he was at the helm of the ship; 2) A deadly accident in 1967 
involving an air crewman caught in the propeller of an 
airplane; and 3) Witnessing the death of a fellow sailor 
beheaded in a car accident while on liberty in 1967 in 
Bremerton, Washington.

The RO denied the claim for lack of a verified stressor in 
connection with PTSD.  However, Veterans Benefits 
Administration (VBA) Manual M21-1 (M21-1) provides that, "A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or Marine 
Corps."  M21-1, Part VI, Change 61, para. 11.38(f)(4).  In 
this case, the RO has not made an attempt to verify the 
claimed stressor with the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly ESG).  On remand, 
this should be attempted.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide JSSRC 
with a description of the veteran's 
claimed stressors, namely:  1) Witnessing 
series of deadly plane crashes by fellow 
U.S. servicemen on the U.S.S. Ranger 
while he was at the helm of the ship in 
1967; 2) A deadly accident in 1967 
involving an air crewman caught in the 
propeller of an airplane; and 3) 
Witnessing the death of a fellow sailor, 
Jim Mosier, beheaded in a car accident 
while on liberty in 1967 in Bremerton, 
Washington.  The RO should provide JSSRC 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.

2.  If, and only if, it is confirmed that 
one or more verified stressors exist, 
make arrangements for the veteran to be 
afforded an examination to ascertain the 
nature of all psychiatric disability(ies) 
present and the proper diagnosis(es) 
thereof, specifically to include whether 
post-traumatic stress disorder is 
present.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims files must be made 
available to the examiner for review.

3.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a Supplemental 
Statement of the Case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


